Name: Commission Regulation (EC) No 1432/1999 of 30 June 1999 amending, in respect of food aid operations, Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31999R1432Commission Regulation (EC) No 1432/1999 of 30 June 1999 amending, in respect of food aid operations, Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 166 , 01/07/1999 P. 0056 - 0056COMMISSION REGULATION (EC) No 1432/1999of 30 June 1999amending, in respect of food aid operations, Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92, of 30 June 1992, on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1253/1999(2), and in particular Article 9(2) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Regulation (EC) No 2072/98(4), and in particular Article 9(2) thereof,(1) Whereas Article 7(3) of Commission Regulation (EC) No 1162/95(5), as last amended by Regulation (EC) No 444/98(6), provides for a scrutiny period before licences are actually issued for the export of all cereals, including rice, and most processed products, given the risks involved in issuing licences for very high volumes; whereas the maintenance of this mechanism is not justified for non-commercial exports made with a view to providing Community or national food aid, or for certain supplies by humanitarian agencies; whereas Article 7 should therefore be amended and provision should be made for the amendment to take immediate effect;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The last subparagraph of Article 7(3) of Regulation (EC) No 1162/95 is replaced by the following: "The first subparagraph shall not apply to licences issued in connection with invitations to tender or to the licences referred to in Article 14a of Regulation (EC) No 3719/88 that are issued for the purpose of a food aid operation within the meaning of Article 10(4) of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotiations. The scrutiny period shall not apply to the issue of export licences where an application relating to a quantity of 20 tonnes or less is submitted by a humanitarian agency without an accompanying refund application.".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 265, 30.9.1998, p. 4.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 56, 26.2.1998, p. 12.